Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1-3, 5, 7-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissberg et al (US 2017/0212771 A1).
Regarding claims 1, Weissberg discloses a game picture display method, applied to a mobile device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (205A), the method comprising displaying a picture in a target game in a client in a first display mode in response to that the mobile device runs the target game (Fig. 6B), acquiring first state information of the mobile device (408), and switching, by the mobile device, a display mode of the client from the first display mode to a second display mode in a case that the first state information does not match the first display mode and continuing to display the picture in the target game in the client in the second display mode (410), the second display mode being a display mode determined according to the first state information (¶ [0050]: process can format the received content based on the identified characteristics), and the target game in the client being kept in a running state in a process of switching the display mode (¶ [0050]: received content can be a video feed of an in-progress game).  
Regarding claims 2, 9 and 16, Weissberg discloses wherein the switching a display mode of the client from the first display mode to a second display mode comprises switching the display mode of the client from the first display mode to the second display mode at a target 406), wherein the picture in the target game is displayed in the client in the first display mode before the target moment, and the picture in the target game is displayed in the client in the second display mode starting from the target moment (¶ [0051]: sizes and configurations of pieces of content can be automatically sized and repositioned).  
Regarding claims 3, 10 and 17, Weissberg discloses wherein the display mode of the client is configured for indicating a picture display frame rate and a picture render mode (¶ [0050]), and before the switching a display mode of the client from the first display mode to a second display mode, the method further comprises determining that the first state information matches the first display mode (¶ [0050]: process can format the received content based on the identified characteristics) determining whether a picture display frame rate indicated by the first state information is not less than a picture display frame rate indicated by the first display mode (¶ [0050]: adjusting a frame rate of the content) and determining whether a resource parameter indicated by the first state information is within a parameter range corresponding to a picture render mode indicated by the first display mode (¶ [0050]: formatting of the content based on identified characteristics of the cross-platform entity), wherein the resource parameter is a parameter of a hardware resource of the mobile device (¶ [0050]: hardware available on the selecting entity such as capabilities of a video card), and determining that the first state information matches the first display mode in response to that it is determined that the picture display frame rate indicated by the first state information is not less than the picture display frame rate indicated by the first display mode and the resource parameter indicated by the first state information is within the parameter range corresponding to the picture render mode indicated by the first display mode (¶ [0050]: adjusting a frame rate of the content).  
Regarding claims 5, 12 and 18, Weissberg discloses before the display mode of the client is switched from the first display mode to the second display mode, determining the second display mode in the following manner: acquiring a plurality of display modes pre-configured in the client, and selecting the second display mode from the plurality of display modes according adjusting a size of the content, adjusting a resolution of the content, adjusting a frame rate of the content).  
Regarding claims 7, 14 and 20, Weissberg discloses before the client runs the target game, acquiring current state information of the mobile device (¶ [0050]: hardware available on the selecting entity such as capabilities of a video card), and determining, according to the current state information of the mobile device, the first display mode configured for displaying the picture in the target game in the client during running of the target game (¶ [0050]: adjusting a size of the content, adjusting a resolution of the content, adjusting a frame rate of the content).
Claims 8 and 15 recite a mobile device and storage medium, respectively, comprising substantially the same features as those in claim 1 above.  They are rejected for the same reasons given supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weissberg in view of Nakagawa (US 2011/0164860 A1).
Regarding claims 6, 13 and 19, Nakagawa suggests—where Weissberg does not disclose—in a case that the first state information does not match the first display mode, displaying prompt information in the client while the picture in the currently running target game is displayed in the client, wherein the prompt information is configured for prompting that the .

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any 
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715